Citation Nr: 9914007	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to October 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which, in pertinent part, 
denied service connection for a right elbow disability, a 
right shoulder disability, a bilateral knee disability, a 
right ankle disability, a low back disability, and a 
psychiatric disorder.


REMAND

In his May 1998 substantive appeal (VA Form 9), the veteran 
asked that he be scheduled for a hearing before an RO hearing 
officer at the RO.  The RO should provide him with such a 
hearing.  38 C.F.R. § 3.103(c) (1998).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before an RO hearing officer.  
After the hearing is conducted, the 
claims should be reviewed by the RO and, 
if the claims are denied, the case should 
be returned to the Board in accordance 
with appellate procedures.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









